UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 ( ) For the transition period from to Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of (I.R.S. Employer NO.) Incorporation or Organization) 23901 Calabasas Road, Suite 2072, Calabasas, CA 91302 Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer _X Non-Accelerated FilerSmall Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes NoX The issuer had 56,503,855 shares of its $.001 par value Common Stock and no shares of Series A 7% Cumulative Convertible Preferred Stock issued and outstanding as of November 7, 2011. NETSOL TECHNOLOGIES, INC. INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2011 and as of June 30, 201122 2 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2010 3 Condensed Comparative Consolidated Statements of Cash Flow for the Three Months Ended September 30, 2011 and 2010 4 Notes to the Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis or Plan of Operation 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 37 Item 4.Controls and Procedures 37 PART II. OTHER INFORMATION Item 1.Legal Proceedings 38 Item 1A.Risk Factors 38 Item 2.Unregistered Sales of Equity and Use of Proceeds 39 Item 3.Defaults Upon Senior Securities 39 Item 4.Submission of Matters to a Vote of Security Holders 39 Item 5.Other Information 39 Item 6.Exhibits 39 Page | 1 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of September 30, As of June 30, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Accounts receivable, net Revenues in excess of billings Other current assets Total current assets Property and equipment, net Intangibles: Product licenses, renewals, enhancements, copyrights, trademarks, and tradenames, net Customer lists, net Goodwill Total intangibles Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of loans and obligations under capitalized leases Other payables - acquisitions Unearned revenues Convertible notes payable , current portion - Loans payable, bank Common stock to be issued Total current liabilities Obligations under capitalized leases, less current maturities Convertible notes payable less current maturities - Long term loans; less current maturities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.001 par value; 95,000,000 shares authorized;56,076,355 & 55,531,855 issued and outstanding as of September 30, 2011 and June 30, 2011 Additional paid-in-capital Treasury stock ) ) Accumulated deficit ) ) Stock subscription receivable ) ) Other comprehensive loss ) ) Total NetSol shareholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited condensed consolidated financial statements. Page | 2 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, Net Revenues: License fees $ $ Maintenance fees Services Total revenues Cost of revenues: Salaries and consultants Travel Repairs and maintenance Insurance Depreciation and amortization Other Total cost of revenues Gross profit Operating expenses: Selling and marketing Depreciation and amortization Bad debt expense Salaries and wages Professional services, including non-cash compensation General and adminstrative Total operating expenses Income (loss) from operations ) Other income and (expenses) Loss on sale of assets ) ) Interest expense ) ) Interest income Gain (loss) on foreign currency exchange transactions ) Share of net loss from equity investment ) ) Beneficial conversion feature ) ) Other expense ) ) Total other income (expenses) ) Net income (loss) beforeincome taxes ) Income taxes ) ) Net income (loss) after tax ) Non-controlling interest ) ) Net income (loss) attibutable to NetSol ) Other comprehensive loss: Translation adjustment ) ) Comprehensive income (loss) ) Comprehensive loss attributable to non controlling interest ) ) Comprehensive income (loss) attributable to NetSol $ ) $ Net income (loss) per share: Basic $ ) $ Diluted $ ) $ Weighted average number of shares outstanding Basic Diluted Amounts attributable to NetSol common shareholders Net income (loss) $ ) $ See accompanying notes to these unaudited condensed consolidated financial statements. Page | 3 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATMENTS OF CASH FLOW (UNAUDITED) For the Three Months Ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for bad debts Share of net loss from investment under equity method Loss on sale of assets Stock issued for interest on notes payable - Stock issued for services Fair market value of warrants and stock options granted Beneficial conversion feature Changes in operating assets and liabilities: Increase/ decrease in accounts receivable ) Increase/ decrease in other current assets ) Increase/ decrease in accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Sales of property and equipment Purchase of non-controlling interest in subsidiary - ) Short-term investments held for sale - ) Investment under equity method ) - Increase in intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - Proceeds from the exercise of stock options and warrants Proceeds from convertible notes payable - Payments on convertible notes payable ) - Restricted cash - Bank overdraft Proceeds from bank loans Payments on bank loans ) Payments on capital lease obligations & loans - net ) ) Net cash provided by financing activities Effect of exchange rate changes in cash ) ) Net increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See accompanying notes to the unaudited condensed consolidated financial statements. Page | 4 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATMENTS OF CASH FLOW (CONTINUED) (UNAUDITED) For the Three Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest $ $ Taxes $ ) $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock issued for the conversion of Notes Payable $ - $ See accompanying notes to the unaudited condensed consolidated financial statements. Page | 5 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION The Company designs, develops, markets, and exports proprietary software products to customers in the automobile finance and leasing, banking, healthcare, and financial services industries worldwide.The Company also provides system integration, consulting, IT products and services in exchange for fees from customers. The consolidated condensed interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein.It is suggested that these consolidated condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form10-K for the year ended June30, 2010.The Company follows the same accounting policies in preparation of interim reports.Results of operations for the interim periods are not indicative of annual results. The accompanying consolidated financial statements include the accounts of NetSol Technologies, Inc. and subsidiaries (collectively, the “Company”) as follows: Wholly-owned Subsidiaries NetSol Technologies North America, Inc. (“NTNA”) NetSol Technologies Limited (“NetSol UK”) NetSol Connect (Private), Ltd. (“Connect) NetSol-Abraxas Australia Pty Ltd. (“Abraxas”) NetSol Technologies Europe Limited (“NTE”) NTPK (Thailand) Co. Limited (“NTPK Thailand”) Vroozi, Inc. ("Vroozi") Majority-owned Subsidiaries NetSol Technologies, Ltd. (“NetSol PK”) NetSol Innovation (Private) Limited (“NetSol Innovation”) For comparative purposes, prior year’s consolidated financial statements have been reclassified to conform to report classifications of the current year. NOTE 2 – ACCOUNTING POLICIES Use of Estimates: The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Accounting for Convertible Debt with Warrants: The Company accounts for proceeds from convertible debt instruments issued together with warrants by allocating such proceeds between debt and equity components based on their relative fair values, along with a corresponding debt discount. Debt discounts are amortized over the period the convertible debt is expected to be outstanding as additional non-cash interest expense. Page | 6 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 -NEW ACCOUNTING PRONOUNCEMENTS: In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No.2011-08, Intangibles—Goodwill and Other (Topic 350)—Testing Goodwill for Impairment(ASU 2011-08), to allow entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. ASU 2011-08 is effective for us in fiscal 2013 and earlier adoption is permitted. We are currently evaluating the impact of our pending adoption of ASU 2011-08 on our consolidated financial statements. In June 2011, the FASB issued Accounting Standards Update No.2011-05,Comprehensive Income (Topic 220)—Presentation of Comprehensive Income(ASU 2011-05), to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. ASU 2011-05 is effective for us in our first quarter of fiscal 2013 and should be applied retrospectively. We are currently evaluating the impact of our pending adoption of ASU 2011-05 on our consolidated financial statements. In May 2011, the FASB issued Accounting Standards Update No.2011-04,Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (Topic 820)—Fair Value Measurement(ASU 2011-04), to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. Generally Accepted Accounting Principles (GAAP) and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements (as defined in Note 3 below). ASU 2011-04 is effective for us in our fourth quarter of fiscal 2012 and should be applied prospectively. We are currently evaluating the impact of our pending adoption of ASU 2011-04 on our consolidated financial statements. NOTE 4 –EARNINGS/ (LOSS) PER SHARE: Basic earnings per share are computed based on the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed based on the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method. Dilutive potential common shares include outstanding stock options, warrants, and stock awards. The components of basic and diluted earnings per share were as follows: For the three months ended September 30, 2011 Net Loss Shares Per Share Basic loss per share: $ ) $ ) Dividend to preferred shareholders - Net income available to common shareholders Effect of dilutive securities * Stock options Warrants Diluted loss per share $ ) $ ) For the three months ended September 30, 2010 Net Income Shares Per Share Basic income per share: $ $ Dividend to preferred shareholders - $ - Net income available to common shareholders Effect of dilutive securities Stock options Warrants Diluted income per share $ $ *As there is a loss, these securities are anti-dilutive.The basic and diluted loss per shareis the same for the three months ended September 30, 2011 Page | 7 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 5 –OTHER COMPREHENSIVE INCOME & FOREIGN CURRENCY: The accounts of NetSol UK and NTE use the British Pound; NetSol PK, Connect, and NetSol Innovation use Pakistan Rupees; NTPK Thailand uses Thai Baht and Abraxas uses the Australian dollar as the functional currencies.NetSol Technologies, Inc., and subsidiaries, NTNA and Vroozi, Inc., use the U.S. dollar as the functional currency.Assets and liabilities are translated at the exchange rate on the balance sheet date, and operating results are translated at the average exchange rate throughout the period.Accumulated translation losses of $9,362,762 and $8,805,922 as of September 30, 2011 and June 30, 2011, respectively, are classified as an item of accumulated other comprehensive loss in the stockholders’ equity section of the consolidated balance sheet. During the three months ended September 30, 2011 and 2010, comprehensive loss in the consolidated statements of operations included translation loss of $556,839 and $269,014 respectively. NOTE 6 - OTHER CURRENT ASSETS Other current assets consisted of the following: As of September 30 As of June 30 Prepaid Expenses $ $ Advance Income Tax Employee Advances Security Deposits Tender Money Receivable Other Receivables Other Assets Total $ $ NOTE 7 - PROPERTY AND EQUIPMENT Property and equipment, net, consisted of the following: As of September 30 As of June 30 Office furniture and equipment $ $ Computer equipment Assets under capital leases Building Land Capital work in progress Autos Improvements Subtotal Accumulated depreciation ) ) $ $ For the three months ended September 30, 2011 and 2010, depreciation expense totaled $636,568 and $369,565 respectively.Of these amounts, $462,543 and $256,484 respectively, are reflected as part of cost of goods sold. The Company’s capital work in progress consists of ongoing enhancements to its facilities and infrastructure as necessary to meet the Company’s expected long-term growth needs. The Company recorded capitalized interest of $77,627 and $278,308as of September 30, 2011 and June 30, 2011, respectively. Page | 8 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 8 -INTANGIBLE ASSETS: Intangible assets consisted of the following: Product Licenses Customer Lists Total Intangible assets - June 30, 2010 - cost $ $ $ Additions - Effect of translation adjustment - Accumulated amortization ) ) ) Net balance - June 30, 2011 $ $ $ Intangible assets - June 30, 2011 - cost $ $ $ Additions - Effect of translation adjustment ) - ) Accumulated amortization ) ) ) Net balance - September 30, 2011 $ $ $ Weighted average amortization period Amortization expense for: Three months ended September 30, 2011 $ $ $ Three months ended September 30, 2010 $ $ $ (A) Product Licenses Product licenses include original license issue, renewals, enhancements, copyrights, trademarks, and trade names. Product licenses included unamortized software development and enhancement costs of $20,239,681. (B) Customer Lists On October 31, 2008, the Company entered into an agreement to purchase the rights to the customer list of Ciena Solutions, LLC, a California limited liability company (“Ciena”). Under the terms of the agreement, the total consideration for these rights included an initial payment of $350,000 (plus interest of $2,963), and deferred consideration to be paid in cash and the Company’s common stock based on the operational results of Ciena, and certain other factors, over a four-year fiscal period. Each fiscal period is measured from July 1 to June 30 with fiscal period one being the period from July 1, 2008 to June 30, 2009. No other assets or liabilities were acquired by the Company as a result of this transaction. As a result of operational losses of Ciena in the first three fiscal periods, 2009, 2010 and 2011 respectively, the annual deferred consideration installment payments were determined to be zero. (C) Amortization Amortization expense of intangible assets over the next five years is estimated to be as follows: FISCAL YEAR ENDING Asset 9/30/12 9/30/13 9/30/14 9/30/15 9/30/16 Thereafter TOTAL Product Licences $ Customer Lists - - - $ Page | 9 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 9 – GOODWILL Goodwill represents the excess of the aggregate purchase price over the fair value of the net assets acquired in prior period businesses combinations. Goodwill was comprised of the following amounts: As of September 30, As of June 30, Asia Pacific $ $ Europe North America Total $ $ There was no impairment of the goodwill for the periods ended September 30, 2011 and June 30, 2011. NOTE 10 – INVESTMENT UNDER EQUITY METHOD On April 10, 2009, the Company entered into an agreement to form a joint venture with the Atheeb Trading Company, a member of the Atheeb Group (“Atheeb”). The joint venture entity, Atheeb NetSol Saudi Company Ltd., is a company organized under the laws of the Kingdom of Saudi Arabia. The venture was formed with an initial capital contribution of $268,000 by the Company and $266,930 by Atheeb with a profit sharing ratio of 50.1:49.9, respectively. The final formation of the company was completed on March 7, 2010. The joint venture was accounted for as an equity method investment as the Company has not established control over the affairs of Atheeb NetSol Saudi Company Ltd. due to its minority representation on the board of directors. The Company's investment in equity for the period ended September 30, 2011 was as follows: Net book value at June 30, 2010 $ Net loss for the year ended June 30, 2011 ) NetSol's share (50.1%) ) Loss adjusted against investment ) Net book value at June 30, 2011 $
